Citation Nr: 1807507	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating May17 to September 9, 2010 and a rating in excess of 10 percent disabling beginning March 26, 2013 for allergic rhinitis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was transferred to the RO in Roanoke, Virginia. 

In a January 2015 rating decision, the evaluation of the Veteran's service-connected allergic rhinitis was increased to 30 percent disabling effective September 9, 2010 through March 25, 2013.  As such is the maximum schedular rating available for allergic rhinitis, it is a full grant of benefits sought for that period.  However, as the Veteran's claim was received May 17, 2011, the appeal period begins May 17, 2010, and as higher ratings are available for the period beginning May 17, 2010 through September 9, 2010 and beginning March 25, 2013, those periods are still on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.       § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Relevant to the Veteran's claim for an increased rating for his allergic rhinitis, the Court has held that, where the record does not adequately reveal the current state of claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx disability benefits questionnaire (DBQ) in November 2014.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 

Specifically, the Veteran alleged that his condition is far worse than is represented by his current rating.  Therefore, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected allergic rhinitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected allergic rhinitis.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




